Opinion filed May 10, 2007















 








 




Opinion filed May 10, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00293-CR 
                                                    __________
 
                           DARRELL DEWAYNE MELTON, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 266th District Court
                                                           Erath
  County, Texas
                                                 Trial Court Cause No. CR12432
 

 
                                                                   O
P I N I O N
Darrell
Dewayne Melton has filed in this court a motion to dismiss his appeal.  Attached to the motion is a copy of a letter
in which appellant accepts in writing a plea bargain agreement from the State
that includes as a condition the waiver of this appeal.
The
motion is granted, and the appeal is dismissed.
 
May 10, 2007                                                                                      PER
CURIAM
Do not publish.  See Tex.
R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange,
J.